Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 09/15/2021.
Claims 1-20 are currently pending.
Claims 1-4, 8-14 and 18-20 are rejected.
Claims 5-7 and 15-17 are objected to.
Claims 1, 8, 11 and 18 are independent claims.

Claim Objection
6. 	Claims 4 and 14 are objected to because of the following informalities:  “the uplink timing advance information, the uplink scheduling information” should be “uplink timing advance information, uplink scheduling information”.  Appropriate correction is required.
7. 	Claim 5 is objected to because of the following informalities:  “and the third indication information is used to indicate the type of the target MAC CE, and a type of the target MAC CE refers to the first MAC CE, the second MAC CE, or the third MAC CE.” should be “and the third indication information is used to indicate a type of the target MAC CE, and the type of the target MAC CE refers to the first MAC CE, the second MAC CE, or the third MAC CE.”.  Appropriate correction is required.
6 is objected to because of the following informalities:  “carries the RAPID” should be “carries random access preamble ID (RAPID)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


12. 	Claims 1-2, 8-9, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qi Xiong et al. (US 2020/0245361 A1), hereinafter Xiong.
For claim 1, Xiong teaches a random access method, the method comprising: 
detecting a scheduling instruction of a second message in a first window after a user equipment (UE) sends a first message5 (Xiong, Fig. 7 teaches the UE transmits a preamble; the base station detects the Msg1 transmitted by the UE, configures an uplink resource grants for the detected UE and configures the value of the uplink delay in the uplink grant; the UE detects a correct RAR (containing uplink resource grant information) after a fixed time duration of transmitting an Msg1, and determines the time to transmit an Msg3 based on the configured UL delay value and value of k1).
	Xiong further teaches the second message comprising at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating 10that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xiong to have detecting a scheduling instruction of a second message in a first window after a user equipment (UE) sends a first message; the second message comprising at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message in order to improve the data transmission and reception performances [Xiong, summary].
For claim 2, Xiong further teaches the method according to claim 1, wherein the first message comprises a preamble and an uplink data channel (Xiong, Fig. 5 teaches the UE transmits a preamble sequence. Paragraph 43 teaches The base station configures a resource pool used for the grant-free transmission. When a UE has data to be transmitted, the UE randomly selects a resource for the grant-free transmission to implement uplink data transmission.).
For claim 8, Xiong teaches a random access method, the method comprising: 
a network device receives a first message transmitted by a user equipment (UE), and transmits a scheduling instruction of a second message in a first window (Xiong, Fig. 7 teaches the UE transmits a preamble; the base station detects the Msg1 transmitted by the UE, configures an uplink resource grants for the detected UE and configures the value of the uplink delay in the uplink grant; the UE detects a correct RAR (containing uplink resource grant information) after a fixed time duration of transmitting an Msg1, and determines the time to transmit an Msg3 based on the configured UL delay value and value of k1).
	Xiong further teaches the second message comprising at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating 10that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message (Xiong, Fig. 5 and paragraph 75 teach the second message could be a conflict resolution identifier. See also Fig. 10 and paragraphs158-172.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xiong to have detecting a scheduling instruction of a second message in a first window after a user equipment (UE) sends a first message; the second message comprising at least one of 
For claim 9, Xiong further teaches the method according to claim 1, wherein the first message comprises a preamble and an uplink data channel (Xiong, Fig. 5 teaches the UE transmits a preamble sequence. Paragraph 43 teaches The base station configures a resource pool used for the grant-free transmission. When a UE has data to be transmitted, the UE randomly selects a resource for the grant-free transmission to implement uplink data transmission.).
For claim 11, Xiong teaches a random access device (Xiong, Fig. 3), which is applied to a user equipment (UE), and the device comprising: 
a transmitter (Xiong, Fig. 3 item 310), configured to transmit a first message (Xiong, Fig. 7 teaches the UE transmits a preamble); 
 	a receiver (Xiong, Fig. 3 item 310), configured to detect a scheduling instruction of a second message in a first window (Xiong, Fig. 7 teaches the base station detects the Msg1 transmitted by the UE, configures an uplink resource grants for the detected UE and configures the value of the uplink delay in the uplink grant; the UE 
	Xiong further teaches the second message comprising at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating 10that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message (Xiong, Fig. 5 and paragraph 75 teach the second message could be a conflict resolution identifier. See also Fig. 10 and paragraphs158-172.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xiong to have detecting a scheduling instruction of a second message in a first window after a user equipment (UE) sends a first message; the second message comprising at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating that a two-step 
For claim 12, Xiong further teaches the random access device according to claim 11, wherein the first message comprises a preamble and an uplink data channel (Xiong, Fig. 5 teaches the UE transmits a preamble sequence. Paragraph 43 teaches The base station configures a resource pool used for the grant-free transmission. When a UE has data to be transmitted, the UE randomly selects a resource for the grant-free transmission to implement uplink data transmission.).
For claim 18, Xiong a random access device (Xiong, Fig. 4), which is applied to a network device, the device comprising: 
a receiver (Xiong, Fig. 4 item 408), configured to receive a first message sent by a user equipment (UE) (Xiong, Fig. 7 teaches the UE transmits a preamble); 
 	a transmitter (Xiong, Fig. 4 item 408), configured to transmit a scheduling instruction of a second message in a first 25window (Xiong, Fig. 7 teaches the base station detects the Msg1 transmitted by the UE, configures an uplink resource grants for the detected UE and configures the value of the uplink delay in the uplink grant; the UE detects a correct RAR (containing uplink resource grant information) after a fixed time duration of transmitting an Msg1, and determines the time to transmit an Msg3 based on the configured UL delay value and value of k1).
	Xiong further teaches the second message comprising at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating 10that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message (Xiong, Fig. 5 and paragraph 75 teach the second message could be a conflict resolution identifier. See also Fig. 10 and paragraphs158-172.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xiong to have detecting a scheduling instruction of a second message in a first window after a user equipment (UE) sends a first message; the second message comprising at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message in order to improve the data transmission and reception performances [Xiong, summary].
For claim 19, Xiong further teaches . the random access device according to claim 18, wherein the first message comprises a preamble and an uplink data channel (Xiong, Fig. 5 teaches the UE transmits a preamble sequence. Paragraph 43 teaches The base station configures a resource pool used for the grant-free transmission. When a UE has data to be transmitted, the UE randomly selects a resource for the grant-free transmission to implement uplink data transmission.).

13. 	Claims 3-4, 10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi Xiong et al. (US 2020/0245361 A1 ), hereinafter Xiong, in view of Anil Agiwal et al. (US 2018/0220288 A1), hereinafter Agiwal.
For claim 3, Xiong teaches all the limitations of parent claim 1. Xiong further teaches a cell radio network 20temporary identifier (C-RNTI) and a random access response (RAR) (Xiong, Fig. 5 and paragraph 75.). Xiong does not explicitly teach the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE).
	However, Agiwal explicitly teaches the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE) (Agiwal, Fig. 16 and paragraph 139 teaches UE considers contention resolution (or MSG4 reception) or acknowledgement for SI request as successful if it receives PDCCH addressed to its C-RNTI and SI ACK MAC CE is received in decoded TB (or MAC PDU). See also paragraph 76.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xiong with the second 
For claim 4, Xiong and Agiwal further teach the method according to claim 3, wherein the RAR comprises the uplink timing advance 38File: 111546usf information, the uplink scheduling information, and a temporary cell radio network temporary identifier (TC-RNTI) (Xiong, Fig. 5 and paragraph 75 teach In the second step, the base station transmits a Random Access Response (RAR) to the UE, the RAR containing an identifier of a random access preamble sequence, a timing advance (TA) instruction determined according to a time delay estimation between the UE and the base station, a Cell-Radio Network Temporary Identifier (TC-RNTI), and time-frequency resources assigned for the UE to perform uplink transmission next time.). 
For claim 10, Xiong teaches all the limitations of parent claim 8. Xiong further teaches a cell radio network 20temporary identifier (C-RNTI) and a random access response (RAR) (Xiong, Fig. 5 and paragraph 75.). Xiong does not explicitly teach the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE).
	However, Agiwal explicitly teaches the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE) (Agiwal, Fig. 16 and paragraph 139 teaches UE considers contention resolution (or MSG4 reception) or acknowledgement for SI request as successful if it receives PDCCH addressed to its C-RNTI and SI ACK MAC CE is received in decoded TB (or MAC PDU). See also paragraph 76.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xiong with the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE) taught in Agiwal to have the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises at least one of the following: a first media access control control element (CE), wherein the first MAC CE carries the first conflict resolution identifier, and the first conflict resolution identifier is a cell radio network temporary identifier (C-RNTI); a second MAC CE, wherein the second MAC CE carries the second conflict resolution identifier; a third MAC CE, wherein the third MAC CE carries a random access response (RAR), and the RAR is used to indicate that the two-step random access process returns to the four-step random access process. Because both Xiong and Agiwal teach random access process, Agiwal explicitly teach transmitting message comprising MAC PDU which comprising MAC CE.
For claim 13, Xiong teaches all the limitations of parent claim 11. Xiong further teaches a cell radio network 20temporary identifier (C-RNTI) and a random access response (RAR) (Xiong, Fig. 5 and paragraph 75.). Xiong does not explicitly teach the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE).
	However, Agiwal explicitly teaches the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE) (Agiwal, Fig. 16 and paragraph 139 teaches UE considers contention resolution (or MSG4 reception) or acknowledgement for SI request as successful if it receives PDCCH addressed to its C-RNTI and SI ACK MAC CE is received in decoded TB (or MAC PDU). See also paragraph 76.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xiong with the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE) taught in Agiwal to have the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises at least one of the following: a first media access control control element (CE), wherein the first MAC CE carries the first conflict resolution identifier, and the first conflict resolution identifier is a cell radio network temporary identifier (C-RNTI); a second MAC CE, wherein the second MAC CE carries the second conflict resolution identifier; a third MAC CE, wherein the third MAC CE carries a random access response (RAR), and the RAR is used to indicate that the two-step random access process returns to the four-step random access process. Because 
For claim 14, Xiong and Agiwal further teach the random access device according to claim 13, wherein the RAR comprises the uplink 10timing advance information, the uplink scheduling information, and a temporary cell radio network temporary identifier (TC-RNTI) (Xiong, Fig. 5 and paragraph 75 teach In the second step, the base station transmits a Random Access Response (RAR) to the UE, the RAR containing an identifier of a random access preamble sequence, a timing advance (TA) instruction determined according to a time delay estimation between the UE and the base station, a Cell-Radio Network Temporary Identifier (TC-RNTI), and time-frequency resources assigned for the UE to perform uplink transmission next time.). 
For claim 20, Xiong teaches all the limitations of parent claim 1. Xiong further teaches a cell radio network 20temporary identifier (C-RNTI) and a random access response (RAR) (Xiong, Fig. 5 and paragraph 75 ). Xiong does not explicitly teach the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE).
	However, Agiwal explicitly teaches the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises a media access control control element (CE) (Agiwal, Fig. 16 and paragraph 139 teaches UE considers contention resolution (or MSG4 reception) or acknowledgement for SI request as successful if it receives PDCCH addressed to its C-RNTI and SI ACK MAC CE is received in decoded TB (or MAC PDU). See also paragraph 76.).
.


Allowable Subject Matter
14. 	Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412